DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claim 7 requires the embossment to extend in a direction that is perpendicular to an axis defined by a bend line of the plurality of bend lines. This limitation is not discussed in the specification in regard to an embodiment having a sheet with tetrahedron channels. Further, it is not clear in figures 5 – 7C that an embossment extends perpendicularly to any of the bend lines. 
	Claim 20 requires a filter media sidewall to be tapered with respect to the first side. This limitation is not discussed in the specification. Additionally, it is not clear in the figures where this is shown. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 19 and 20 recites the limitation "the first side" in the last line of each claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,066,400 to Rocklitz et al. (hereinafter referred to as Rocklitz).
	In regard to claim 12, as shown in figures 1 – 6, Rocklitz discloses a filter media (10). The filter media includes a flat sheet (20) of filter media that is alternately folded along a plurality of pleat fold lines (21) thereby defining a pleat block. The flat sheet (20) of filter media includes a plurality of embossments (16). Each of the embossments (16) forms a raised surface that maintains a separation distance between adjacent pleats of the pleat block. 
	In regard to claim 13, as best shown in figures 1 and 3, the embossments (16) can be considered to be linear in shape. 

	In regard to claim 15, in the embodiment of figure 1, the embossments (16) are shown to extend in a direction that is parallel (i.e. not-perpendicular) to an axis defined by a pleat fold line of the plurality of pleat fold lines. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 8 – 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0118814 to Moy et al. .
	In regard to claim 1, Moy discloses a filter media (20), as shown in figures 3 and 4, having a first sheet of filter media having a first side and a second side and pleated along a plurality of bend lines (32) to form a plurality of wall segments (34). The plurality of wall segments (34) comprises a first set of wall segment alternately sealed to each other at the first side to define: a first set of tetrahedron channels (50) having open first ends, and a second set of tetrahedron channels (52) interdigitated with the first set of tetrahedron channels and having closed first ends. The plurality of wall segments (34) also comprise a second set of wall segments alternately sealed to each other at the second side to define: a third set of tetrahedron channels (58) having closed second end, and a further set of tetrahedron channels (60) interdigitated with the third set f tetrahedron channels and having open second ends. The flat sheet (84) forms a second sheet of filter media extending across the first sheet of filter media. Moy does not disclose the second sheet of filter media having any embossments. Chilton discloses a similar type of filter media having channels, as discussed in paragraphs [0002] – [0005]. As shown in figures 3A, 5A – 5C, 6A, and 7A, the filter media can be formed by a sheet portion (20a, 44a) that is corrugated and a flat sheet portion (22, 46) having embossments (28 – 36, 38) aligned with peaks of the corrugated sheet. The embossments allow for flow between the adjacent channels and can allow for the channels to collect particulates even if the upstream end becomes clogged to improve filtering and holding capacity, see paragraphs [0003] and [0018]. 

	In regard to claim 2, in the combination of Moy and Chilton, the embossments would be arranged to interact with a peak of a tetrahedron flow channel of the adjacent sheet of filter media. 
	In regard to claim 3, in the combination of Moy and Chilton, the second sheet of filter media includes a plurality of embossments as in Chilton, where the plurality of embossments are arranged in an interrupted straight line pattern thus allowing the communication between channels. 
	In regard to claims 4 and 5, the flow direction through the filter media does not affect its structure. The first side can be considered to form the upstream end configured to receive fluid to be filtered, and the second side can be considered to be the downstream end configured to output filtered fluid. Alternately, the second side can be considered to form the upstream end configured to receive fluid to be filtered, and the first side can be considered to be the downstream end configured to output filtered fluid.
	In regard to claim 6, Chilton discloses embossments that are linear in shape. 

	In regard to claim 9, as shown in figures 3 and 4 of Moy, the first side includes a substantially v-shaped inlet, a v-shaped inlet height being the distance from a lower end of the v-shaped inlet to an upper end of the v-shaped inlet, along an axis that is substantially perpendicular to a longitudinal length of the filter media.
	In regard to claim 10, in the combination of Moy and Chilton, the second sheet of filter media extends laterally across the plurality of bend lines from the first side to the second side, in the same manner as in both Moy and Chilton. 
	In regard to claim 11, the embossment inherently forms a lowered surface corresponding to the raised surface. The lowered surface is configured to maintain a gap between the second sheet of filter media and an adjacent sheet of filter media. 
	In regard to claim 16, the filter media of the combination of Moy and Chilton includes all of the features in claims 1 or 6, and can be considered to form a filter element. 

Claims 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moy and Chilton as applied to claims 1 – 6, 8 – 11, and 16 above, and further in view of US Patent Application Publication No. 2011/0197556 to Brown et al. (hereinafter referred to as Brown ‘556).
	The combination of Moy and Chilton is discussed above in section 10. Moy and Chilton only disclose a filter media and do not specifically the filtration system it is used 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Moy and Chilton to form the filter media into a filter element that fits within a central compartment of a hosing body having an outlet and an inlet as suggested by Brown ‘556 as this is a known arrangement in the art for employing filter media of this type.
	In regard to claim 18, it is firstly noted that the orientation of the system does not affect its structure and the term “upper’ is only given weight as it relates to the relative arrangement of parts of the filtration system. The inlet cover (112) of Brown ‘556 can be considered to form an upper member removably secured to the housing body (110). The upper member (122) includes an inlet aligned with the housing inlet (116). A portion of the filter element (112) is shown to contact the upper member (122).
	In regard to claim 19, as shown in figure 1 of Brown ‘556, a part of the inlet cover (122) forms an upper support ring coupled to the first side of the filter media. The coupled support ring is shown to circumscribe the filter media adjacent to a first side.
	In regard to claim 20, the filter element in the combination includes a filter element sidewall formed by the filter media. The filter element sidewall can be considered to be tapered with respect to “the first side” as broadly recited in the claim. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Chilton is used to disclose the embossments in the combination of Moy and Chilton. There is no teaching or suggestion in Chilton for embossments that extend in a direction that is perpendicular to an axis defined by a bend line of the plurality of bend lines. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773